89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Troy J. KISH, Plaintiff-Appellant,v.Kathleen HAWK, et al., Defendants-Appellees.
No. 95-4030.
United States Court of Appeals, Seventh Circuit.
Submitted April 30, 1996.*Decided April 30, 1996.

Before POSNER, Chief Judge, and MANION and KANNE, Circuit Judges.

ORDER

1
Troy Kish brought a Bivens action against various1 prison officials alleging that he suffered damages arising from his exposure to asbestos material at the United States Penitentiary in Terre Haute, Indiana in violation of the Eighth Amendment.   He now appeals the decision of the district court granting the defendants' motion for summary judgment and denying him relief.   For the reasons stated by the district court in its November 9, 1995 entry2, we affirm.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary and the appeal will be submitted on the briefs and record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)


1
 The named defendants are Troy J. Kish, Kathleen M. Hawk, Thomas R. Kindt, Patrick W. Keohane, Michael Y. O'Loughlin, Steve Dewalt, Terra Tracy, Steve Ashley, Robert Gibbs, Randall J. Vastlik, Charles Gardner, M. Michael Fields, Carl Hackel, Larry W. Benton, Terry Boyd, Ed Deischer, James W. Tracy, Larry Rinard, and Harold Maganhardt


2
 We construe footnote 4 of Judge Brook's entry to refer to Kish's Eighth Amendment rights